Exhibit SUBSCRIPTION AGREEMENT This Subscription Agreement (this “Agreement”) is entered into as of July 24, 2008 by and among ReGen Biologics, Inc., a Delaware corporation (together with its successors and permitted assigns, the “Issuer”), and the undersigned investors (together with their successors and permitted assigns, the “Investors” and each an “Investor”).Capitalized terms used but not otherwise defined herein shall have the meanings set forth in Section RECITALS Subject to the terms and conditions of this Agreement the Issuer desires to issue and sell to the Investors, for an aggregate purchase price not less than $2,000,000 but not more than $3,000,000, an aggregate principal amount not less than $2,000,000 but not more than $3,000,000 of the Issuer’s Unsecured Convertible Notes substantially in the form attached hereto as Exhibit A (the “Notes”) and warrants to purchase the Issuer’s Series F Preferred Stock, par value $0.01 per share (“Series F Stock”) or the Issuer’s Common Stock, par value $0.01 per share (“Common Stock”) pursuant to the terms of the warrant substantially in the form attached hereto as Exhibit B (the “Warrant”) and each Investor, severally and not jointly, desires to subscribe for and purchase the principal amount of Notes set forth on such Investor’s signature page hereto. TERMS OF AGREEMENT In consideration of the mutual representations and warranties, covenants and agreements contained herein, the parties hereto agree as follows: 1.
